Citation Nr: 0904848	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO. 04-43 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to benefits for a penile disorder, including 
erectile dysfunction, due to the Veteran's hospital care 
and/or surgery, pursuant to the provisions of 38 U.S.C.A. 
§ 1151. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1963 until October 
1966.

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in July 2008 and was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, for additional development. Prior to 
the Remand, this matter was before the BVA on appeal from a 
May 2003 rating decision. 


FINDING OF FACT

The competent medical evidence of record shows that the 
Veteran does not have any additional disability, including a 
penile disorder, caused by VA hospital care and/or surgery, 
including a June 2000 operation.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a penile disorder, 
including erectile dysfunction, following a June 2000 
operation have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. § 3.361 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1). 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law. See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). 

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in April 2003 and January 2005, which 
fully addressed all four notice elements; the April 2003 
letter was sent prior to the initial RO decision in this 
matter. The letter informed him of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence. 

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim. Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal. However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection. Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot. 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this regard the Board notes that the RO has obtained VA 
outpatient treatment and operation records, including a copy 
of his consent form. He has submitted statements and was 
provided a hearing at the RO in July 2004. The Board further 
notes that a VA medical opinion, including a review of 
medical records, was provided in July 2004. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran. See Bernard v. Brown, 4 
Vet. App. 384 (1993). Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim. Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
The Veteran filed his claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in February 2003. Because 
the claim was filed on or after October 1, 1997, the version 
of 38 U.S.C.A. § 1151 in effect prior to October 1, 1997 
(requiring only that additional disability be "the result of" 
VA hospital care, medical or surgical treatment, or 
examination), is not applicable. The version of 38 U.S.C.A. § 
1151 that became effective October 1, 1997, is the applicable 
statute in this case. The revised version of the law requires 
that the claimed additional disability be "caused by" VA 
hospital care, medical or surgical treatment, or examination, 
and further adds a "proximate cause" requirement that the 
additional disability be caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability be an event which was not reasonably foreseeable. 

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in 
relevant part as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a Veteran in the same manner as if such 
additional disability or death were service-connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the Veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the Veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; (B) an event not 
reasonably foreseeable.

Merits of the Claim
 
The Veteran has contended that he developed a penile disorder 
following an operation on his penis, as indicated in a 
February 2003 statement. He further claimed that he had not 
been advised of the risks associated with his surgery, as 
reported in his May 2008 May 2008 Informal Hearing 
Presentation. He maintains that he should be compensated for 
his additional disability, in the form of erectile 
dysfunction, which he claims is due to his VA treatment.

A June 7, 2000, VA Informed Consent form is associated with 
the claims file regarding treatment for the Veteran's penile 
curvature to include excise plaque, dermal graft, and 
circumcision. The consent form also noted that the treatment 
and/or procedure had been discussed with the Veteran, as had 
indications, risks, benefits, and alternative treatment 
options. The Veteran was also provided an opportunity to ask 
questions. The Veteran signed the form, acknowledging that he 
had been counseled regarding his procedure/treatment. 

A June 13, 2000 preoperative check list noted that the staff 
physician's signature was on the "Preoperative Evaluation 
Sheet and Informed Consent."  The June 13, 2000 VA operation 
report noted that the Veteran provided an informed consent 
and that he wished to have an excision of his palpable dorsal 
plaques and placement of dermal grafts, as he was concerned 
that a Nesbit tuck would shorten his penis. The physician 
noted that after going through all the risks, including 
bleeding, infection, failure, damage to the neurovascular 
bundle causing paresthesia, and anesthetic complications, the 
Veteran elected for the procedure. 

A June 14, 2000 VA discharge summary reported that the 
Veteran received operations including an incision of Peyronie 
penile plaque, placement of dermal grafts, and circumcision.  
The report noted that the Veteran's postoperative course had 
been uneventful.

In a February 2001 VA examination for mental disorders, the 
Veteran reported he had lost the ability to have an erection 
and had noted a marked decrease in sensation in his penis. 

A March 6, 2002 VA outpatient treatment records noted that 
the Veteran complained of erectile dysfunction. He reported 
having no erection since he had surgery for Peyronie's 
disease and that he had tried Yocon and Viagra without 
improvement. 

A VA genitourinary medical opinion was provided in June 2004. 
The VA examiner reviewed operative notes and subsequent 
clinical notes and there to be no support for carelessness, 
negligence, lack of proper skill, error in judgment, or any 
other similar instance of fault on the part of VA. The VA 
examiner clarified that unfortunately the complication of 
erectile dysfunction is a foreseeable event as a result of 
this type of surgery, which was included in the preoperative 
consent form that was reviewed and signed by the Veteran 
prior to surgery. The examiner also noted that other 
contributing factors to erectile dysfunction for the Veteran 
included a history of hypertension. He then opined that to 
find that the Veteran's erectile dysfunction was solely the 
result of the surgery, one would have to resort to sheer 
speculation.

Based on a review of the Veteran, the Board finds that 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability, claimed as an 
erectile disorder caused by surgery following a June 2000 
operation, is not warranted. The record does not indicate 
that June 2000 operation resulted in an additional disability 
that was either caused by the carelessness, negligence, or 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of his VA medical providers, or an event 
not reasonably foreseeable, such that the provisions of  38 
U.S.C.A. § 1151 would be implicated.

The June 2004 VA examiner reviewed relevant medical records 
and found there to be no support for carelessness, 
negligence, or lack of proper skill or error in judgment or 
any other similar instance of fault on the part of VA in 
regards to the Veteran's treatment. Furthermore, the VA 
examiner reported that erectile dysfunction is a foreseeable 
event as a result of this type of surgery, which was included 
in the preoperative consent form that was reviewed and signed 
by the Veteran prior to surgery. 

The record also does not indicate that the Veteran's erectile 
dysfunction was the result of his June 2000 VA surgery. The 
June 2004 VA examiner reported that finding that to find the 
Veteran's erectile dysfunction to be solely the result of the 
surgery, one would have to resort to sheer speculation.

The award of benefits may not be predicated on a resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; see 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter 
from a physician indicating that Veteran's death "may or may 
not" have been averted if medical personnel could have 
effectively intubated the Veteran held to be speculative); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the Veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative). The Board does not find this 
statement to be probative and thus is not sufficient to 
support the claim. There is no competent medical opinion of 
record holding that the Veteran's current penile disorder is 
due to his VA treatment. 

As noted above, the Veteran was advised of the need to submit 
medical evidence demonstrating both a current disorder, as 
well as medical evidence demonstrating a nexus between the 
claimed current disorder and his VA treatment by way of the 
correspondence previously provided to him by the RO, but 
failed to do so. A claimant has the responsibility to present 
and support a claim for benefits under laws administered by 
the VA, 38 U.S.C.A. § 5107(a). 

The only other evidence provided as to the Veteran's claim is 
his belief that his penile disorder, including erectile 
dysfunction, developed due to his VA treatment.  Although the 
Veteran can provide testimony as to his own experiences and 
observations, the factual question of if his penile disorder 
can be attributed to his VA medical treatment requires a 
medical expert. The Veteran is not competent to render such 
an opinion. Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992). 38 C.F.R. § 3.159. The Veteran does not have the 
requisite special medical knowledge necessary for such 
opinion evidence. 

The Veteran was also provided adequate counseling as to the 
treatment and risks and benefits of surgery. Although the 
Veteran has claimed that he was not properly and completely 
advised as to the risks associated with his surgery, the June 
7, 2000 consent form signed by the Veteran clearly indicates 
that he was advised regarding his treatment; the risks, 
benefits, and alternative treatment options involved; and was 
provided an opportunity to ask questions. Although the 
Veteran's representative, in the Veteran's January 2009 
Written Brief Presentation, noted that possible erectile 
dysfunction was not specifically listed as a risk in the June 
2000 VA operation report, the July 2004 VA examiner reported 
that erectile dysfunction was a foreseeable event and that it 
was included in the preoperative consent form reviewed and 
signed by the Veteran prior to surgery. Furthermore, as the 
surgery involved the surgical correction of a penile 
curvature, the evidence would indicate that the Veteran was 
provided an opportunity to question how his penis surgery 
could affect his penis functioning. 
 
As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The Veteran's claim for service 
connection for a penile disorder, including erectile 
dysfunction, is denied. 


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a penile disorder, including erectile 
dysfunction, as an additional disability following VA 
hospital care and/or surgery in June 2000, is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs


